         Case: 4:21-mj-00082-DDN Doc. #: 1 Filed: 02/26/21 Page: 1 of 8 PageID #: 1

 Shawn AO 106 (Rev. 06/09) Application for a Search Warrant


                              UNITED STATES DISTRICT COURT
                                                                for the
                                                      Eastern District of Missouri

                  In the Matter of the Search of                               )
 the Priority Mail Express parcel bearing tracking number EJ 344               )
 654 407 US, addressed to: "Tia Cole 5955 Goodfellow BLVD                      )         Case No. 4:21 MJ 82 DDN
 Apt B St. Louis MO 63147" with a return address of "3535 W                    )
 Tierra Buena LN Phx AZ 85035."                                                ) SUBMITTED TO THE COURT AND
                                                                               ) SIGNED BY RELIABLE ELECTRONIC MEANS

                                  APPLICATION FOR A SEARCH WARRANT

     I, Nicholas Masterson , a federal law enforcement officer or an attorney for the government request
 a search warrant and state under penalty of perjury that J have·reason to believe that on the following property:

 the Priority Mail Express parcel bearing tracking number EJ 344 654 407 US, addressed to: "Tia Cole 5955 Goodfellow
 BLVD Apt 8 St. Louis MO 63147" with a return address of"3535 W Tierra Buena LN Phx AZ 85035."

 located in the --=E"'-A=S'-'TE=R""'N~_ District of           MISSOURI             , there is now concealed

                                       controlled substances and/or United States currency.

          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                 ✓ evidence of a crime;
                 ✓ contraband, fruits of crime, or other items illegally possessed;
                 ✓ property designed for use, intended for use, or used in committing a crime;
                 D a person to be arrested or a person who is unlawfully restrained.
         The search is related to a violation of:
            Code Section                                                             Offense Description
     Title 21, U.S.C., §§ 84l(a)(l), 846                         possess with intent to distribute controlled substance(s)
     Title 18, U.S.C., 1952, 1956, 1957                          money laundering

         The application is based on thes e facts:
                SEE A TTACHED AFFIDAVIT WlilCH JS INCORPORATED HEREIN BY REFERENCE.

               ✓ Continued on the attached sheet.
               0 Delayed notice of _ _ days (give exact ending date if more than 30 days: -----..../ is requested
                 under I 8 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                 I state under the penalty of perjury that the foregoing is true and correct.

                                                                          d4/~
                                                                          NICH6LAS MASTERSON, Task Force Officer
                                                                          United States Postal Inspection Service
                                                                                              Printed name and title
Sworn to, attested to, and affirmed before me via reliable electronic means pursuant to Federal Rules of Criminal Procedure 4.1 and 41.

Date: _..:.F-=-eb=ru=ary.J_..,:2=6,...,,2=0=2.,_1_ _ _ _ _ __               /s/ David D. Noce
                                                                                            Judge's signature

City and State:       St. Louis MO                                        David D . Noce, U.S. Magistrate Judge
                                                                                            Printed name and title
                                                                          AUSA: JOHN MANTOVANI
    Case: 4:21-mj-00082-DDN Doc. #: 1 Filed: 02/26/21 Page: 2 of 8 PageID #: 2




                                               AFFIDAVIT

I, Nicholas J. Masterson, being duly sworn by reliable electronic means, state the following:
        1.      I am a Task Force Officer (TFO) with the United States Postal Inspection Service (USPIS).
I have been assigned as a Task Force Officer with USPIS for approximately three months. I have been
assigned to the Contraband Interdiction and Investigation (CI2) Team. I have completed available training
by the USPIS in the investigation of controlled substances or proceeds/payments being transp01ted through
the United States. The St. Louis Field Office's CI2 Team has intercepted numerous parcels which were
found to contain narcotics or proceeds of narcotics trafficking and other criminal activity. Prior to my
assignment with the USPIS, I have accrued approximately nine (9) years of law enforcement experience.
During my career, I have conducted numerous narcotics investigations as a Narcotics Detective with the
St. Charles County Regional Drug Task Force. A position in which I have approximately one and a half
years of experience. While assigned as a Detective, I received extensive training in narcotics investigations
and money laundering investigations.
        2.      Experience and drug trafficking intelligence inf01mation gathered by the USPIS have
demonstrated that the U.S. Postal Service Express Mail and Priority Mail are frequently utilized by drug
traffickers for shipping controlled substances or proceeds/payments. Use of Express Mail and Priority Mail
are favored because of the speed (Express Mail - overnight; Priority mail - two day delivery), reliability,
free telephone and internet package tracking service, as well as the perceived minimal chance of detection.
Express Mail was originally intended for urgent, business-to-business, correspondence. Intelligence from
prior packages, which were found to contain controlled substances or proceeds/payments, has indicated that
these labels are usually from an individual to an individual. Express Mail and Priority Mail are seldom
used for individual to individual correspondence.
        3.      Information gathered by the USPIS has also demonstrated that other delive1y couriers, such
as Federal Express and United Parcel Service, are frequently utilized by drug traffickers for shipping
controlled substances or proceeds/payments. Information gathered by the USPIS has demonstrated that the
services and delivery practices of Federal Express and United Parcel Service are similar to U.S. Postal
Service Express Mail and Priority Mail. Like U.S . Postal Service Express Mail and Priority Mail, Federal
Express and United Parcel Service are favored because of the speed, reliability, free telephone and internet
package tracking service, as well as the perceived minimal chance of detection. Like U.S. Postal Service
Express Mail and Priority Mail, Federal Express and United Parcel Service were originally intended for
urgent, business-to-business, correspondence. However, intelligence from prior packages which were
found to contain controlled substances or proceeds/payments, has indicated that these shipping labels are
usually from an individual to an individual. Federal Express and United Parcel Service are seldom utilized
to convey individual-to-individual c01Tespondence.
    Case: 4:21-mj-00082-DDN Doc. #: 1 Filed: 02/26/21 Page: 3 of 8 PageID #: 3




          4.    In an effort to combat the flow of controlled substances through the overnight or two to
three day delivery services, interdiction programs have been established in cities throughout the United
States by the USPIS. These cities have been identified as known sources of, and destinations for, controlled
substances. The USPIS conducted an analysis of prior packages mailed through overnight and/or two to
three day delive1y services that contained controlled substances or proceeds/payments of controlled
substance sales. The analysis of those prior packages indicated that these labels are usually from an
individual to an individual. In the few cases when overnight, and or two to three day delivery service
packages containing controlled substances or proceeds/payments have displayed a business or company
name, it has usually proven to be a fictitious business or company, or the business listed is ·not associated
with the mailer and was randomly selected by the mailer to deter law enforcement detection. In such
instances, Postal Inspectors review available business records to verify the postage payment utilized by the
mailer.
          5.    Most business mailings sent via USPS or through other private couriers reflect a pre-
established postage meter or other various lines of credit to pay for the postage. Additionally, during the
Silk Road investigation (dark web investigation that provided avenues to customers to order narcotics via
the internet) the USPIS learned that unknown persons posted intelligence on the Silk Road website warning
would be drug mailers that most USPIS search warrant affidavits for narcotics/narcotics proceeds packages,
reflect mailing labels written as person-to-person and bore fictitious addressee and sender names. Due to
the posting on the Silk Road Website, USPIS has noticed an increased number of packages utilizing valid
sender and addressee names and or valid business names on narcotics/narcotics proceeds packages. Recent
analysis has also shown that whether the mailer utilized a legitimate name/business on a mailing label or a
fictitious name on the mailing label, cash payment for postage is the method of payment for most
narcotics/narcotics proceeds parcels. USPIS analysis has established a series of characteristics which, when
found in combination of two or more, have shown a high probability that the package will contain a
controlled substance or the proceeds of controlled substance sales. Information collected by the USPIS has
demonstrated that the presence of these characteristics is significant for delivery services, to include U.S.
Postal Service Express Mail, U.S. Postal Service Priority Mail, Federal Express, and United Parcel Service.
This profile includes the following characteristics: package mailed from or addressed to a narcotic source
city; package has a fictitious return address; package addressee name is unknown at the destination address;
package sender name is unknown at the return address; package has address information which is
handwritten; package is mailed from a Commercial Mail Receiving Agency (CMRA); package is addressed
to residential areas; package is addressed from an individual to an individual; packages are wrapped in
brown paper and/or heavily taped; and the ZIP Code from where the package is mailed is different than the
    Case: 4:21-mj-00082-DDN Doc. #: 1 Filed: 02/26/21 Page: 4 of 8 PageID #: 4




ZIP Code used in the return address, and or any other characteristic previously noted in this paragraph.
         6.       The U.S. Postal Inspection Service St. Louis Field Office's CI2 Team has found the
characteristics listed in paragraphs three, four, and five, are indicative of packages, which have been found
to contain illegal controlled substances or the proceeds/payments for controlled substances.
         7.       This affidavit is submitted for the limited purpose of establishing probable cause for the
search warrant sought. I have not set fmth each and every fact known to me concerning this investigation.
I have included what I believe are facts sufficient for the present purpose. The information contained in
this affidavit is based upon my personal knowledge and investigation, as well as info1mation conveyed to
me by other law enforcement agents and employees.
         8. On Thursday, February 25, 2021, United States Postal Inspector Jordan Wicks was as the St.
Louis Network Distribution Center (NDC) conducting a review of incoming Priority Mail Express parcels.
During that review, Postal Inspector Wicks located Priority Mail Express Parcel EJ 344 654 407 US
(hereafter known as "Subject Parcel"). The Subject Parcel was mailed on February 16, 2021 from
Glendale, Arizona post office (zip code 85301). 1 Postal Inspector Wicks noted the Subject Parcel had a
handwritten label was addressed person to a person, had postage fees of $5 5 .20, and was addressed from a
known source narcotic area: Phoenix, Arizona. Also, the section of the label where a postal employee is
supposed to fill in the section of the label during package intake was completely empty. The characteristics
listed in this paragraph area consistent with characteristics of previous parcels that have contained narcotics.
Due to the characteristics associated with the Subject Parcel, Inspector Wicks detained the parcel for
fmther review.
         9.       On the same date, February 25, 2021, Postal Inspector Wicks notified me of the Subject
Parcel, I retrieved the Subject Parcel from Postal Inspector Wicks, and due to the characteristics began
reviewing USPS, law enforcement, and open source databases to verify the sender/addressee names and
addresses written on the label mailing label
         10.      The Subject Parcel bore a handwritten label, was addressed from a source narcotics area:
Glendale, Arizona (my training and experience has shown Glendale, Arizona to be a source area for
narcotics), and was addressed person to a person. The Subject Parcel was address to: "Tia Cole 5955
Goodfellow BLVD Apt B St. Louis MO 63147" and address from: "3535 W Tierra Buena LN Phx AZ


         Although the Subject Parcel noted it was mailed from Phoenix, AZ area on February 16, 2021 and a nine
day delay in delive1y for Priority Mail Express Parcel seems excessive, there are recent and specific many factors that
could have caused the delay of the mTival of Subject Parcel to St. Louis, Missouri. Those factors include but are not
limited to, the COVID-19 pandemic coupled with the amount of parcels cunently in the mail stream, the winter
weather stonn in the Midwest around the time the Subject Parcel was mailed, and/or the incomplete label of the
Subject Parcel. Up until the time Inspector Wicks removed the Subject Parcel from the mail-stream on February 25,
2021, the Subject Parcel was not in the possession of law enforcement.
    Case: 4:21-mj-00082-DDN Doc. #: 1 Filed: 02/26/21 Page: 5 of 8 PageID #: 5




85035." A review of available USPS, law enforcement, and open source databases detennined 5955
Goodfellow Boulevard Apartment B St. Louis, Missouri 6314 7 was a valid mailing address, and the name
"Tia Cole" associated to the same address. A review of available USPS, law enforcement, and open source
databases detennined 3535 West Tierra Buena Lane Phoenix, Arizona was an address for a large apartment
complex. Due to no sender name or apartment number, I was unable to associate anyone as the sender.
Based on my training and experience, I know narcotics traffickers have utilized fictitious sender addresses
and refused to put their name on the parcels to attempt to avoid detection from law enforcement.
        11.      On February 25, 2021, I conducted a review of historical USPIS records and located nine
(9) previous Priority Mail Express Parcels sent from Phoenix, Arizona or Glendale, Arizona addressed to
5955 Goodfellow Boulevard, Apmiment B, St. Louis, Missouri 6314 7 since October of 2020 . One of the
parcels that was previously profiled which was mailed on December 15, 2020 from Glendale, Arizona was
addressed to Harold McCray (Priority Mail Express #EJ253713600US). Using USPS, law enforcement,
and open source databases, I was unable to associate "Harold McCray" to that address. In fact, I was unable
to associate the name "Harold McCray" to anywhere in St. Louis, Missouri. Based on my training and
experience, I know narcotics traffickers have utilized different addressees when sending serialized packages
over a period time to attempt to avoid detection from law enforcement.
        12.     On Februmy 25, 2021, I reviewed the criminal history of Tia Cole. Tia Cole's criminal
hist01y included an arrest for the following            offenses:   Assault 3rd (November        13,   1980),
Distribution/Delive1y/Manufacture of a Controlled Substance (March 30, 1993) and Unlawful Use of a
Weapon (August 14, 2004).
        13.     On Februmy 25, 2021, I contacted Detective David Wilson, K-9 Handler employed by the
St. Louis Metropolitan Police Depmiment. Detective Wilson responded to USPIS offices in St. Louis,
Missouri and was accompanied by his narcotic-trained canine, "Noco." The Subject Parcel was placed in
an area not known to have been previously contaminated by a narcotic odor. Detective Wilson had Noco
search this area. Upon arriving at the Subject Parcel, Detective Wilson advised that Noco reacted in a
positive manner, which I observed, indicating the presence of a narcotic odor.
        14.     The Subject Parcel is a Medium Flat Rate Box with USPS Priority Mail Express label EJ
344 654 407 US. The Subject Parcel measures approximately twelve (12) inches by fomieen (14) inches,
by three and one half (3 .5) inches, and weighs approximately two (2) pounds, fifteen (15) ounces. The
Subject Parcel was taped along all the seams except one which is the manufactured glued seam. Based on
my training and experience, as well as the training and experience of other members of the USPIS Saint
Louis CI2 Team, I know that the size and weight of the Subject Parcel, coupled with other indicators (i.e.
previous profiled labels to the recipient address; addressed person to person; no sender name; sender address
is an apmiment complex with no apa1iment number listed; addressed from a known source narcotics area;
Case: 4:21-mj-00082-DDN Doc. #: 1 Filed: 02/26/21 Page: 6 of 8 PageID #: 6




taped along most seams and a positive reaction by a narcotic trained canine), are indicative of other
packages which have been found in the past to contain narcotic substances, or monies which are the
proceeds/payments of narcotic trafficking. Consequently, I believe the parcel contains contraband and/or
evidence in violation of Title 21, United States Code, Sections 841 (a)(I) and 846, and Title 18, United
States Code, Sections 1952, 1956, and 1957.
         15.     The Subject Parcel is currently in the custody of Task Force Officer Nicholas J. Masterson
in the Eastern District of Missouri. Attached to this affidavit is a photograph of the mailing label for the
Subject Parcel and a copy of the qualifications for canine "Noco."
         16.     Because this investigation is ongoing and   its success would be jeopardized if the contents
of this affidavit were made public, Inspectors request that this affidavit be sealed until further order of the
Court.


         I state under penalty of perjury that the foregoing is true and correct.




                                                           NICHOLAS J. MASTERSON
                                                           USPIS Task Force Officer



Sworn to, attested to, and affinned before me via reliable electronic means pursuant to Federal
Rules of Criminal Procedure 4.1 and 41 this _ 26th
                                                _ day of February, 2021.

                                                             /s/ David D. Noce
                                                           DA YID D. NOCE
                                                           United States Magistrate Judge
                                                           Eastern District of Missouri
Case: 4:21-mj-00082-DDN Doc. #: 1 Filed: 02/26/21 Page: 7 of 8 PageID #: 7
          Case: 4:21-mj-00082-DDN Doc. #: 1 Filed: 02/26/21 Page: 8 of 8 PageID #: 8

           METROPOLITAN POLICE DEPARTMENT- CITY OF ST. LOUIS
                      Intra-Department Report and Correspondence Sheet



Date:             December 2nd, 2020

To:               Postal Inspector's Saint Louis Field Office


From:             Detective David E. Wilson, DSN 7893/442


Subject:          Canine Noco Quailifications Infmmation


Copies:




The following information is in regards to canine Noco, a pass1v1e alert, single purpose narcotics
detection dog;

Name: Noco
Age : 3 years old
Breed: Black Labador Retriever.

Noco graduated from the Saint Louis Metropolitan Police Depmiment Canine School on February 27 th
2020 with his handler, Detective David E. Wilson.

Noco is trained to detect the following nm·cotics; Marijuana, Heroin, Black tar heroin, Crack Cocaine,
Cocaine, Methamphetamine, MDMA (ecstatsy) and Psilocybin ("mushrooms").

Noco and I train at least 2 times a month and we are ce1iified with the American Mantrailing, Police &
Work Dog Association (AMPWDA).

I have been a ce1iified canine handler for one year.

It should be noted, Noco, has been certified with a previous handler with the Nmih County Co-
Operation Police Depmiment and has had excellent results with them prior to them disbanding their
Canine Unit.

Respectfully submitted;

Detective David E. Wilson, DSN 7893/442




MPD Form GEN-72
